COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              MARY L. BATTLE
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 1860-13-1                                            PER CURIAM
                                                                                     MARCH 4, 2014
              SEVAMP/SENIOR SERVICES OF
               SOUTHEASTERN VIRGINIA AND
               TECHNOLOGY INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Mary L. Battle, pro se, on brief).

                               No brief for appellees.


                     Mary L. Battle appeals a decision of the Workers’ Compensation Commission finding

              that Battle’s claim for temporary total disability benefits is barred by the statute of limitations.1

              We have reviewed the record and the commission’s opinion and find that this appeal is without

              merit.2 Accordingly, we affirm the commission based on the Court’s findings and holdings in

              Prince Wm. Cnty. Sch. Bd. v. Rahim, 58 Va. App. 493, 506, 711 S.E.2d 241, 248 (2011) (en

              banc), aff’d, 284 Va. 316, 733 S.E.2d 235 (2012) (“once an award is entered, the statute of


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                        Appellant includes five assignments of error in her opening brief. The first three issues
              relate to the commission’s holding that the statute of limitations bars her claim. The last two
              issues are as follows: “Commission erred holding MARY L. BATTLE and MARY BATTLE
              under the same JCN: 2337535” and “What happened to MARY L BATTLE under JCN:
              2337535?” Appellant does not state how the commission erred, nor does she cite to any legal
              authority to support her arguments. Therefore, the Court will not consider these issues. Rule
              5A:20; see Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 489 (1998) (“there
              is no ruling for us to review on appeal”).
                     2
                       On February 5, 2014, this Court received appellant’s motion for leave to amend a
              portion of her opening brief. Appellant’s motion is granted.
limitations provided in Code § 65.2-708(A) then begins to run after the date of the entry of the

award from either the date compensation was last paid pursuant to the award or pursuant to

subsection C [of Code § 65.2-708]”). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process.3 See Code § 17.1-403; Rule 5A:27.

                                                                                         Affirmed.




       3
          See Battle v. Sevamp, Inc. and Technology Ins. Co., VWC File No. JCN 2337535
(Sept. 3, 2013).
                                             -2-